UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-1478


ROCHELL TALLEY,

                  Plaintiff - Appellant,

          v.

OCWEN LOAN SERVICING, LLC.; FEDERAL NATIONAL MORTGAGE
ASSOCIATION; INDYMAC BANK, F.S.B.; ONE WEST BANK, FSB; BWW
LAW   GROUP,  LLC,   jointly,  severally  and/or   in  the
alternative,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:16-cv-00389-RWT)


Submitted:   January 5, 2017                 Decided:   January 19, 2017


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Rochell Talley, Appellant Pro Se.  Edward Win-Teh Chang, BLANK
ROME, LLP, Philadelphia, Pennsylvania; Matthew Daniel Cohen,
BIERMAN GEESING WARD & WOOD, LLC, Bethesda, Maryland, for
Appellees


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rochell Talley appeals the district court’s order granting

defendants’      Fed.    R.    Civ.   P.    12(b)(6)        motions   to   dismiss    his

civil    action.        In    his   informal     brief,      Talley   asserts,   inter

alia, that the district court did not respond to his request to

amend his complaint, which was made in his opposition to the

motions to dismiss.             Federal Rule of Civil Procedure 15(a)(2)

provides that “[t]he court should freely give leave [to amend]

when justice so requires,” which we have construed to mean “that

leave    to   amend     a     pleading     should      be    denied   only   when     the

amendment would be prejudicial to the opposing party, there has

been bad faith on the part of the moving party, or the amendment

would have been futile.”              Laber v. Harvey, 438 F.3d 404, 426

(4th Cir. 2006) (en banc) (internal quotation marks omitted).

Because    the   district       court      has   not    ruled    on   the    merits   of

Talley’s request to amend, we vacate the dismissal of Counts X

through XVI and remand for the district court to specifically

address Talley’s request and any response.

     With regard to Counts I through IX, we have reviewed the

record and find no reversible error.                        We therefore affirm the

dismissal of those claims for the reasons stated by the district

court.    Talley v. Ocwen Loan Servicing, LLC, No. 8:16-cv-00389-

RWT (D. Md. Apr. 5, 2016).                 We grant Talley’s motion to amend

informal brief, deny his motion for leave to file informal reply

                                            2
brief, and dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                         AFFIRMED IN PART,
                                                          VACATED IN PART,
                                                              AND REMANDED




                                     3